Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is a non-final office action in response to application 16/905,125 filed on June, 18, 2020. Claim(s) 1-21 are currently pending and have been examined. 

Specification
	The abstract of the disclosure is objected to when applicants abstract consist of 196 words because applicants abstract exceeds the range of 50 to 150 words thus applicants specification is objected based on the above reasons. Examiner, respectfully, notes that applicant should consider amending the abstract to include 150 words or less.  
Furthermore, applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is
directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 1, 8, and 15 recites an entity that is able to receive a first package that will have an identifier associated with it. The entity will then place the package into a delivery container. The entity will then determine that the container is not ready to be delivered and then place an additional package into the container. After the additional package is placed into the container the entity will then determine the container is ready to be delivered and then place the container into a delivery truck. Independent Claim(s) 1, 8, and 15 as a whole recites limitation(s) that are directed to the abstract idea(s) of certain methods of organizing human activity: fundamental economic practices or principles, commercial or legal interactions (e.g., business relations) and/or managing personal behavior or relationships or interactions between people (e.g., including social activities and/or following rules or instructions).
Independent Claim(s) 1, 8, and 15 recite “causing the first package to be placed in a container to be delivered to the recipient,” “associating an identifier of the first package and an identifier of the container with the recipient,” “determining, at a first time point, whether the container is ready to be delivered to the recipient,” “in response to determining that the container is not ready to be delivered to the recipient, waiting for a second package to be delivered to the recipient,” “receiving the second package to be delivered to the recipient,” “causing the second package to be placed in the container,” “associating an identifier of the second package with the identifier of the container,” and “determining, at a second time point, whether the container is ready to be delivered to the recipient,” step(s)/function(s) are merely certain methods of organizing human activity: fundamental economic practices or principles, commercial or legal interactions (e.g., business relations) and/or managing personal behavior or relationships or interactions between people (e.g., including social activities and/or following rules or instructions). For instance, in this case, Independent Claim(s) 1, 8, and 15, are similar to an entity that can place a fist and second  package into a container based on the entity determining if the container is ready to be delivered. The entity will then place the container into a delivery vehicle based on the container being ready to be delivered.  The mere recitation of generic computer components (Claim 1: have no additional elements, which, these claim limitation(s) can be performed in the human mind or by a human using a pen and paper; Claim 8: a hardware processor; and Claim 15:a non-transitory computer-readable medium and a processor) do not take the claims out of the enumerated grouping certain methods of organizing human activity. Therefore, Independent Claim(s) 1, 8, and 15 recites the above abstract idea(s).

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describes how to generally “apply,” the concept(s) of “causing,” “associating,” “waiting,” “receiving,” “causing,” “associating,” “determining,” and “causing,” respectively. The limitations that amount to “apply it,” are as follows (Claim 1: have no additional elements, which, these claim limitation(s) can be performed in the human mind or by a human using a pen and paper; Claim 8: a hardware processor;  and Claim 15: a non-transitory computer-readable medium and a processor). Examiner, notes that hardware processor, and non-transitory computer-readable medium, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv., the court has held that certain additional elements are not integrated into a practical application or provide significantly more when the additional elements merely use a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) thus they do no more than merely invoke computers or machinery as a tool to perform an existing process, which, amounts to no more than “applying,” the judicial exception. Here, the above additional elements are not integrated into a practical application or provide significantly more when they are merely causing, associating, waiting, receiving, causing, associating, determining, and causing, delivering packages which is no more than merely invoking computers or machinery as a tool to perform an existing process (e.g., delivering packages and containers) thus merely “applying,” the judicial exception. Also, the limitation of receiving, at a delivery hub, a first package to be delivered to a recipient is not integrated into a practical application or provide significantly more when it merely receives packages which is no more than merely invoking computers or machinery as a tool to perform an existing process (e.g., receiving packages) thus merely “applying,” the judicial exception.  Examiner, further, notes that the “container,” causing, indicates a “field-of- use,” within the technological environment of providing instructions to load the container into a vehicle for delivery. As currently claimed, there is no improvement to the functioning of the container, and the instructions sent are similar to those that would be sent by an entity specifying when and where to load the container onto a delivery vehicle. Furthermore, like in Affinity Labs v. DirecTv, the additional elements generally link causing the container to be loaded do no more than merely confine the use of the abstract idea of loading a container onto a vehicle thus failing to add an inventive concept to the claims. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not practical application(s) of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe a field-of-use, generally linking, and how to generally “apply it,” to the abstract idea in a computer environment. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.

	Claim(s) 3, 6-7, 10, 13-14,17, and 20-21: The various metrics of Dependent Claim(s) 3, 6-7, 10, 13-14,17, and 20-21 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim(s) 1, 8, and 15 these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	Claim(s) 2, 9, and 16: The lock is recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “wherein the container associated with a password corresponding to the recipient,” step(s)/function(s) falls within the enumerated grouping certain methods of organizing human activity. Also, see a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more, Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); MPEP 2106.05(f). Therefore, for the reasons described above with respect to Claim(s) 2, 9, and 16 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim(s) 4, 11, and 18: The additional limitation of “storing,” “receiving,” and “updating,” are further directed to a certain method of organizing human activity, as described in Claim(s) 1, 8, and 15. The database is recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “storing, the identifier of the first package, the identifier of the second package, and the identifier of the container in connection with a time at which the container was loaded onto the delivery vehicle,” “receiving information indicating that the container has been delivered to the recipient,” and “updating, the information indicating that the container has been delivered to the recipient,” step(s)/function(s) falls within the enumerated grouping certain methods of organizing human activity. Also, see a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more, Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); MPEP 2106.05(f). Therefore, for the reasons described above with respect to Claim(s) 4, 11, and 18 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim(s) 5, 12, and 19: The additional limitation of “receiving,” “retrieving,” and “causing,” are further directed to a certain method of organizing human activity, as described in Claim(s) 1, 8, and 15. The user device, the database, and the user interface, respectively, are recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “receiving a request to present information associated with the container,” “retrieving information associated with the container,” and “causing the information associated to be presented,” step(s)/function(s) falls within the enumerated grouping certain methods of organizing human activity. Also, see a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more, Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); MPEP 2106.05(f). Therefore, for the reasons described above with respect to Claim(s) 6 and 14 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	The dependent claim(s) 2-7, 9-14, and 16-21 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than mere instructions to apply the exception using generic computer component(s), field-of- use, and generally linking, which, doesn’t provide an inventive concept. Therefore, Claim(s) 1-21 are not patent eligible


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 6, 8, 10, 13, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 2018/0150790) in view of Kim et al. (US 2020/0372437 A1) and further in view of Lo et al. (US 2020/0202290 A1) .
	Regarding Claim 1, White et al., teaches a method for delivering packages, the method comprises: 
receiving, at a delivery hub, a first package to be delivered to a recipient. (Paragraph(s) 0016)(White et al. teaches a distribution center (i.e., delivery hub) that can receive and store item(s))
causing the first package to be placed in a container to be delivered to the recipient. (Paragraph(s) 0032-0034)(White et al. teaches an open packaging container will be placed on a conveyor belt. The open packing container will receive at least one item 108 (i.e., first package), which, the at least one item 108 will be placed into the open packing container by a human packer or an automated packer. Examiner, respectfully, notes that the packages in the order will be placed in the open packing container for delivering the items to a particular recipient (i.e., to be delivered to the recipient))
shipping a particular order to a particular recipient (i.e., associating an identifier of the container with the recipient))
determining, at a first time point, whether the container is ready to be delivered to the recipient. (Paragraph(s) 0039)(White et al. teaches that the system can determine if the order is now complete following the placement of the detected item (i.e., first time point). This process consist of determining whether all the items constitute this particular order are now in the packing container. White et al., further, teaches that if the order is complete then the process provides for facilitating automatically exiting the open packing container but if the process is not complete then the system will determine one or more additional items to be loaded into the packing container. Examiner, respectfully, notes that the process of completing the order  can be to make the container available for delivery to the recipient. Examiner, also, notes based on BRI applicant provides that “time points,” can consist of any suitable time points (e.g., as a package is placed in container device 100, as container device 100 is moved along a delivery pipeline, at a time point that container device 100 is delivered to a recipient, and/or at any other suitable time points) thus determining if the items in the container are completed based on placing the item in the container (e.g., time point) is the equivalent of applicant’s time point) 
in response to determining that the container is not ready to be delivered to the recipient, waiting for a second package to be delivered to the recipient. (Paragraph(s) 0039-0040)(White et al. teaches the system will determine if the order to the recipient is now complete (i.e., determining that the container is ready to be delivered). The system will determine whether all the items that constitutes the order are now in a packing container, if it is determined that the order is not yet complete (i.e., the container is not ready to be delivered) the system will automatically determine an additional item (i.e., second package) for the order to be placed into the open packing container (i.e., waiting for a second package to be delivered to the recipient))
receiving the second package to be delivered to the recipient. (Paragraph(s) 0040-0041)(White et al. teaches upon the system determining that the order is not yet complete then the system will automatically determine additional items (i.e., second package) for the order to be placed into the open packing container. Upon the system determining of an additional item then the system will indicate that the open packing container can receive one or more additional items (i.e., second package), which the open packing container will then be permitted to have at least one additional item to be placed into the container (i.e., receiving the second package))
causing the second package to be placed in the container. (Paragraph 0041)(White et al. teaches that the system will automatically reroute the open packing container to another location within the packing environment to have the additional item or items (i.e., second package) to be picked and packed into the open packing container)

determining, at a second time point, whether the container is ready to be delivered to the recipient. (Paragraph(s) 0040-0042)(White et al. teaches upon determining the order is not yet complete the system will then determine if additional items  for the order can be placed in the open packing container (i.e., determining at a second time point). The system will indicate that one or more additional items can and/or cannot be received, which the system will then automatically exit the open packing container from the packing environment (i.e., container is ready to be delivered to the recipient. Examiner, respectfully, notes that the process of exiting the packing container can be to make the container available for delivery to the recipient)
in response to determining that the container is ready to be delivered to the recipient, 
	With respect to the above limitations: while White et al. teaches receiving packages at a delivery warehouse. White et al., further, teaches that the system will place a first package into a container, which an identifier will be placed on a container that is associated with the recipient. The system will then determine if the container is ready to be shipped and when it is determined that the container is not ready the system will then place an additional item into the container. However, White et al., doesn’t explicitly teach associating an identifier of the first package to a recipient and associating an identifier of the second package with the identifier of the container. White et al., also, doesn’t explicitly teach causing the container to be loaded on the delivery vehicle when the container is ready to be delivered. 
	But, Kim et al. in the analogous art of package delivery, 
associating an identifier of the first package. (Paragraph(s) 0007, 0075, 0078, and 0107)(Kim et al. teaches that the system will associate each item of the customer order with an order identifier, which the order identifier is based on the customer order)
associating an identifier of the second package with the identifier of the container. (Paragraph 0098)(Kim et al. teaches that an order identifier and an container identifier will be scanned, which will then establish an association between the item and the container for the package delivery)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of determining a first and second package that will be placed into a container, which the container will then be placed into a delivery truck of White et al., by incorporating the teachings of associating an item of the customer with an order identifier of the customer and associate an order identifier with a container identifier of Kim et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help efficiently fulfill customer orders and delivering packages within a reduced cycle time. (Kim et al.: Paragraph 0001)
	With respect to the above limitations: while Kim et al. teaches associating a package identifier with an customer order and a container for the package delivery. However, White et al./Kim et al., do not explicitly teach causing the container to be loaded onto the delivery vehicle after the container is ready.
	But, Lo et al. in the analogous art of picking up package containers based on certain conditions, teaches causing the container to be loaded onto a delivery vehicle. (Paragraph(s) 0053, 0085, and 0137)(Lo et al. teaches a system that can determine if a transport container is able to enter into a transportation system based on a first and second item reaching certain environmental conditions. Lo et al., further, teaches that the system can receive an order for a first item that indicates a first environmental temperature and a second item that indicates a second environmental temperature (i.e., storage temperature of the second package). The system will then select a second transport container to pick-up the second item for performing the service request of delivering it to the recipient (i.e., determining the container is ready to be delivered to the recipient. Lo et al., also, teaches that the system will provide instructions for the delivery of the secure package container to be stored in the delivery vehicle (i.e., loaded onto a delivery vehicle) based on the specified conditions being satisfied. The delivery vehicle contains attachment points in order for the transport containers to be secured in the transport vehicle, see paragraph 0075. Examiner, respectfully, notes that the system can select a container based on environmental profiles that an object should be kept below a certain temperature for an item, see paragraph 0104)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of determining a first and second package that will be placed into a container, which the container will then be placed into a delivery truck of White et al. and associating an item of the customer with an order identifier of the customer and associate an order identifier with a container identifier of Kim et al., by incorporating the teachings of loading a package container after certain conditions are met of Lo et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help ensure that the delivery will reach the recipient timely and with a specified condition satisfied. (Lo et al.: Paragraph 0053)

Regarding Claim 3, White et al./Kim et al./Lo et al., teaches all the limitations as applied to Claim 1.
However, White et al./Kim et al., do not explicitly teach wherein determining, at the second time point, whether the container is ready to be delivered to the recipient is based on a storage temperature of the second package. 
But, Lo et al. in the analogous art of delivering a delivery container, teaches wherein determining, at the second time point, whether the container is ready to be delivered to the recipient is based on a storage temperature of the second package. (Paragraph(s) 0053, 0085, and 0137)(Lo et al. teaches a transport  container that is able to enter into a transportation system based on the item(s) reaching certain environmental conditions. Lo et al., further, teaches that the system can receive an order for a first item that indicates a first environmental temperature and a second item that indicates a second environmental temperature (i.e., storage temperature of the second package). The system will then select a second transport container to pick-up the second item for performing the service request of delivering it to the recipient (i.e., determining the container is ready to be delivered to the recipient. Lo et al., also, teaches that the system will provide instructions for the delivery of the secure package container to be delivered in the delivery vehicle based on the specified conditions being satisfied. Examiner, respectfully, notes that the system can select a container based on environmental profiles that an object should be kept below a certain temperature for an item, see paragraph 0104)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of determining a first and second package that will be placed into a container, which the container will then be placed into a delivery truck of White et al. and associating an item of the customer with an order identifier of the customer and associate an order identifier with a container identifier of Kim et al., by incorporating the teachings of loading a package container after certain temperature conditions are met of Lo et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help ensure that the delivery will reach the recipient timely and with a specified condition satisfied. (Lo et al.: Paragraph 0053)

	Regarding Claim 6, White et al./Kim et al./Lo et al., teaches all the limitations as applied to Claim 1 and wherein determining, at the first time point, whether the container is ready to be delivered to the recipient is based on a number of packages expected for the recipient. (Paragraph(s) 0031 and 0038)(White et al. teaches assigning an order to a particular recipient, which the system will correlate the packing container and the recipient order. The order can include multiple items. White et al., further, teaches that the system can determine whether the order is complete by determining if all the items that constitute the recipients order are now in the packing container. The system will then determine if the container is complete or not (i.e., determining whether the container is ready). Examiner, respectfully, notes that this determination can take place  when the items in the container are completed based on placing the item in the container (e.g., time point))

	Regarding Claim 8, White et al./Kim et al./Lo et al., teaches a system for delivering packages, the system comprising:
a hardware processor (Paragraph(s) 0017-0018)(White et al. teaches a control circuit that includes a microprocessor, which the control circuit is able to perform the functions of the process) that:
receives, at a delivery hub, a first package to be delivered to a recipient. (See, relevant rejection of Claim 1(a))
causes the first package to be placed in a container to be delivered to the recipient. (See, relevant rejection of Claim 1(b))
associates an identifier of the first package and an identifier of the container with the recipient. (See, relevant rejection of Claim 1(c))
determines, at a fist time point, whether the container is ready to be delivered to the recipient. (See, relevant rejection of Claim 1(d))
in response to determining that the container is not ready to be delivered to the recipient, waits for a second package to be delivered to the recipient. (See, relevant rejection of Claim 1(e))
receives the second package to be delivered to the recipient. (See, relevant rejection of Claim 1(f))
causes the second package to be placed in the container. (See, relevant rejection of Claim 1(g))
associates an identifier of the second package with the identifier of the container. (See, relevant rejection of Claim 1(h))
determines, at a second point, whether the container is ready to be delivered to the recipient. (See, relevant rejection of Claim 1(i))
in response to determining that the container is ready to be delivered to the recipient, causes the container to be loaded onto a delivery vehicle. (See, relevant rejection of Claim 1(j))

Regarding Claim 10, White et al./Kim et al./Lo et al., teaches all the limitations as applied to Claim 8 and wherein determining, at the second time point, whether the container is ready to be delivered to the recipient is based on a storage temperature of the second package. (See, relevant rejection of Claim(s) 3 and 8)

	Regarding Claim 13, White et al./Kim et al./Lo et al., teaches all the limitations as applied to Claim 8 and wherein determining, at the first time point, whether the container is ready to be delivered to the recipient is based on a number of packages expected for the recipient. (See, relevant rejection(s) of Claim(s) 6 and 8)

	Regarding Claim 15, White et al./Kim et al./Lo et al., teaches a non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for delivering packages, (Paragraph(s) 0017-0018 and 0020)(White et al. teaches a non-transitorily control circuit that includes a microprocessor, which the control circuit is able to perform the functions of the process) the method comprising: 
receiving, at a delivery hub, a first package to be delivered to a recipient. (See, relevant rejection of Claim 1(a))
causing the first package to be placed in a container to be delivered to the recipient. (See, relevant rejection of Claim 1(b))
associating an identifier of the first package and an identifier of the container with the recipient. (See, relevant rejection of Claim 1(c))
determining, at a fist time point, whether the container is ready to be delivered to the recipient. (See, relevant rejection of Claim 1(d))
in response to determining that the container is not ready to be delivered to the recipient, waits for a second package to be delivered to the recipient. (See, relevant rejection of Claim 1(e))
receiving the second package to be delivered to the recipient. (See, relevant rejection of Claim 1(f))
causing the second package to be placed in the container. (See, relevant rejection of Claim 1(g))
associating an identifier of the second package with the identifier of the container. (See, relevant rejection of Claim 1(h))
determining, at a second point, whether the container is ready to be delivered to the recipient. (See, relevant rejection of Claim 1(i))
in response to determining that the container is ready to be delivered to the recipient, causes the container to be loaded onto a delivery vehicle. (See, relevant rejection of Claim 1(j))

Regarding Claim 17, White et al./Kim et al./Lo et al., teaches all the limitations as applied to Claim 15 and wherein determining, at the second time point, whether the container is ready to be delivered to the recipient is based on a storage temperature of the second package. (See, relevant rejection of Claim(s) 3 and 15)

	Regarding Claim 20, White et al./Kim et al./Lo et al., teaches all the limitations as applied to Claim 15 and wherein determining, at the first time point, whether the container is ready to be delivered to the recipient is based on a number of packages expected for the recipient. (See, relevant rejection(s) of Claim(s) 6 and 15)

Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 2018/0150790) in view of Kim et al. (US 2020/0372437 A1) and Lo et al. (US 2020/0202290 A1) and further in view of  Taveira et al. (US 2019/0066032 A1).
	Regarding Claim 2, White et al./Kim et al./Lo et al., teaches all the limitations as applied to Claim 1.
	However, White et al./Kim et al., do not explicitly teach wherein the container has a lock associated with a password corresponding to the recipient. 
	But, Lo et al. in the analogous art of delivering containers, teaches wherein the container has a lock. (Paragraph 0058-0059 and 0092)(Lo et al. teaches the transport containers have a locking mechanism (i.e., lock). Lo et al., also, teaches that the locking mechanism is able to unlock based on a key or RFID tag and/or password)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of determining a first and second package that will be placed into a container, which the container will then be placed into a delivery truck of White et al. and associating an item of the customer with an order identifier of the customer and associate an order identifier with a container identifier of Kim et al., by incorporating the teachings of a package container that has a locking mechanism of Lo et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to prevent unauthorized access and removal of transport containers being transported. (Lo et al.: Paragraph 0093)
	With respect to the above limitations: while Lo et al. teaches a container that includes a locking mechanism that will unlock after receiving a key, password, and/or RFID tag ID. However, White et al./Kim et al./Lo et al., do not explicitly teach associating a password of the lock with the recipient.
	But, Taveira et al. in the analogous art of , teaches wherein the lock associated with a password corresponding to the recipient. (Paragraph(s) 0004, 0030, 0036, and 0042-0044 )(Taveira et al. teaches a delivery vehicle is able to deliver a container to a recipients address. The delivery container includes a security device that includes at least one of a user interface, authenticating mechanism, and a key-lock mechanism (i.e., lock).. Taveira et al., further, teaches that the user interface may be configured to receive security data in the form of the users signature, biometric identification, access-code, and/or password (i.e., password corresponding to the recipient), which the user will then be able to remove the item from the security device). Taveira et al., further, teaches that the security device will only be opened by an authorized individual (e.g., intended package recipient), see paragraph 0030)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of determining a first and second package that will be placed into a container, which the container will then be placed into a delivery truck of White et al. and associating an item of the customer with an order identifier of the customer and associate an order identifier with a container identifier of Kim et al., and a package container that has a locking mechanism of Lo et al., by incorporating the teachings of a delivery container that has lock that is only opened based on receiving a recipients biometric information of Taveira et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to prevent or deter unauthorized individuals from taking the item. (Taveira et al.: Paragraph 0031)

	Regarding Claim 9, White et al./Kim et al./Lo et al./Taveira et al., teaches all the limitations as applied to Claim 8 and wherein the container has a lock associated with a password corresponding to the recipient. (See, the relevant rejection(s) of Claim(s) 2 and 8)

	Regarding Claim 16, White et al./Kim et al./Lo et al./Taveira et al., teaches all the limitations as applied to Claim 15 and wherein the container has a lock associated with a password corresponding to the recipient. (See, the relevant rejection(s) of Claim(s) 2 and 15)

Claim(s) 4-5, 11-12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 2018/0150790) in view of Kim et al. (US 2020/0372437 A1) and Lo et al. (US 2020/0202290 A1)  and further in view of Maeda (JP 2019006550 A).
	Regarding Claim 4, White et al./Kim et al./Lo et al., teaches all the limitations as applied to Claim 1.
	However, White et al./Kim et al., doesn’t explicitly teach 
storing, in a database, the identifier of the first package, the identifier of the second package, and the identifier of the container in connection with a time at which the container was loaded onto the delivery vehicle.
receiving information indicating that the container has been delivered to the recipient.
updating the database with the information indicating that the container has been delivered to the recipient.
	But, Lo et al. in the analogous art of delivering a delivery container , teaches connection with a time at which the container was loaded onto the delivery vehicle. (Paragraph(s) 0085, 0124, and 0185)(Lo et al. teaches storing container data in a blockchain distributed ledger or other trusted data format (i.e., database) based on the container having been loaded in the delivery truck, see paragraph 0124. Lo et al., also, teaches that the transport container whose contents include a perishable item is secured to the attachment point of the delivery vehicle will log a confirmed date and time. Lo et al., further, teaches that the pickup of the containers consist of loading the containers on the delivery truck, see paragraph 0085)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of determining a first and second package that will be placed into a container, which the container will then be placed into a delivery truck of White et al. and associating an item of the customer with an order identifier of the customer and associate an order identifier with a container identifier of Kim et al., by incorporating the teachings of associating a time with picking up/loading a container on a delivery vehicle in a ledger of Lo et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to prevent unauthorized access and removal of transport containers being transported. (Lo et al.: Paragraph 0093)
	With respect to the above limitations: while Lo et al. teaches associating a pick-up/loading time with a container identifier in a ledger. However, White et al./Kim et al./Lo et al., do not explicitly teach storing the identifier of a first package and second package in a database, which the database will receive when the container has been delivered to the recipient and then updating the database with that information. 
	But, Maeda in the analogous art of delivery, teaches
storing, in a database, the identifier of the first package, the identifier of the second package, and the identifier of the container. (Paragraph 0060)(Maeda teaches a delivery item management database that includes a management table. The database management table includes a delivery item ID, which the delivery ID includes each delivery item(s) (i.e., first/second package identifier(s)). The database also includes a delivery box ID (i.e., identifier of the container))
receiving information indicating that the container has been delivered to the recipient. (Paragraph(s) 0101-0102, 0131)(Maeda teaches a delivery member is able to provide to a server delivery completion information (i.e., container been delivered to the recipient) for delivering a package into a container) 
updating the database with the information indicating that the container has been delivered to the recipient. (Paragraph 0131 and 0137)(Maeda teaches the delivery completion information will be provided to a server, which the server will store the delivered information and update the reception management database field to ‘delivered’)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of determining a first and second package that will be placed into a container, which the container will then be placed into a delivery truck of White et al. and associating an item of the customer with an order identifier of the customer and associate an order identifier with a container identifier of Kim et al., and associating a time with picking up/loading a container on a delivery vehicle in a ledger of Lo et al., by incorporating the teachings of storing a first and second package ID, which the system will update the delivery status of the container of Maeda, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to accurately track delivery persons handling each delivery item. (Maeda: Paragraph 0018)
	
	Regarding Claim 5, White et al./Kim et al./Lo et al./Maeda, teaches all the limitations as applied to Claim 4.
	However, White et al./Kim et al./Lo et al., do not explicitly teach 
receiving a request to present information associated with the container from a user device associated with the recipient.
retrieving information associated with the container from the database.
causing the information associated with the database to be presented in a user interface on the user device. 
	But, Maeda in the analogous art of delivery, teaches
receiving a request to present information associated with the container from a user device associated with the recipient. (Paragraph(s) 0117-0119)(Maeda teaches a recipient terminal device will access the reception homepage for selecting how to have the package delivered. The recipient is able to select the option of ‘receive at delivery box.’)
retrieving information associated with the container from the database. (Paragraph 0121)(Maeda teaches the delivery box information will be displayed based on delivery destination information within the reception management table in the delivery item management database)
causing the information associated with the database to be presented in a user interface on the user device. (Paragraph 0121)(Maeda teaches the delivery box and delivery box place information (i.e., information associated with the database) will be displayed on the user’s device (i.e., user device) screen (i.e., user interface). 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of determining a first and second package that will be placed into a container, which the container will then be placed into a delivery truck of White et al. and associating an item of the customer with an order identifier of the customer and associate an order identifier with a container identifier of Kim et al., and associating a time with picking up/loading a container on a delivery vehicle in a ledger of Lo et al., by incorporating the teachings of receiving a user’s request for a container delivery, which the system will then provide the available container information to the user of Maeda, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent erroneous delivery to a customer. (Maeda: Paragraph 0020)

	Regarding Claim 11, White et al./Kim et al./Lo et al./Maeda, teaches all the limitations as applied to Claim 8 and wherein the hardware processor further:
stores, in a database, the identifier of the first package, the identifier of the second package, and the identifier of the container in connection with a time at which the container was loaded onto the delivery vehicle. (See, relevant rejection(s) of Claim(s) 4(a) and 8)
receives information indicating that the container has been delivered to the recipient. (See, relevant rejection(s) of Claim(s) 4(b) and 8)
updates the database with the information indicating that the container has been delivered to the recipient. (See, relevant rejection(s) of Claim(s) 4(c) and 8)

	Regarding Claim 12, White et al./Kim et al./Lo et al./Maeda, teaches all the limitations as applied to Claim 11 and wherein the hardware processor further: 
receives a request to present information associated with the container from a user device associated with the recipient. (See, relevant rejection(s) of Claim(s) 5(a) and 8)
retrieves information associated with the container from the database. (See, relevant rejection(s) of Claim(s) 5(b) and 8)
causes the information associated with the database to be presented in a user interface on the user device. (See, relevant rejection(s) of Claim(s) 5(c) and 8)

	Regarding Claim 18, White et al./Kim et al./Lo et al./Maeda, teaches all the limitations as applied to Claim 15 and wherein the method further comprises:
storing, in a database, the identifier of the first package, the identifier of the second package, and the identifier of the container in connection with a time at which the container was loaded onto the delivery vehicle. (See, relevant rejection(s) of Claim(s) 4(a) and 8)
receiving information indicating that the container has been delivered to the recipient. (See, relevant rejection(s) of Claim(s) 4(b) and 8)
updating the database with the information indicating that the container has been delivered to the recipient. (See, relevant rejection(s) of Claim(s) 4(c) and 8)

	Regarding Claim 19, White et al./Kim et al./Lo et al./Maeda, teaches all the limitations as applied to Claim 18 and wherein the method further comprises: 
receiving a request to present information associated with the container from a user device associated with the recipient. (See, relevant rejection(s) of Claim(s) 5(a) and 8)
retrieving information associated with the container from the database. (See, relevant rejection(s) of Claim(s) 5(b) and 8)
causing the information associated with the database to be presented in a user interface on the user device. (See, relevant rejection(s) of Claim(s) 5(c) and 8)

Claim(s) 7, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 2018/0150790) in view of Kim et al. (US 2020/0372437 A1) and Lo et al. (US 2020/0202290 A1) and further in view of Amling et al. (US 2005/0149453 A1).
Regarding Claim 7, White et al./Kim et al./Lo et al., teaches all the limitations as applied to Claim 1.
However, White et al./Kim et al./Lo et al., do not explicitly teach wherein the first package and the second package are delivered to the delivery hub via different delivery services. 
But, Amling et al. in the analogous art of , teaches wherein the first package and the second package are delivered to the delivery hub via different delivery services. (Paragraph(s) 0052-0053)(teaches that origin pickup vehicle can pick up goods (i.e., first and second packages) from shippers. The origin pickup vehicle will transport the goods to an origin container freight station (i.e., delivery hub). The origin container freight station will receive goods bound for a single consignee. further, teaches multiple competing freight forwarding service providers (i.e., different delivery services) may be used to transport those manufactured goods to the origin container freight station)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of a delivery warehouse that can receive packages, which the system will also determine a first and second package that will be placed into a container, which the container will then be placed into a delivery truck of White et al. and associating an item of the customer with an order identifier of the customer and associate an order identifier with a container identifier of Kim et al., and loading a package container after certain temperature conditions are met of Lo et al., by incorporating the teachings of order to competing freight forwarding service providers that will deliver packages to a signal freight station of Amling et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help synchronize the supply-chain efforts and ensure the supply chain runs uniform and in seamless fashion. (Amling et al.: Paragraph 0004)


Regarding Claim 14, White et al./Kim et al./Lo et al./Amling et al., teaches all the limitations as applied to Claim 8 and wherein the first package and the second package are delivered to the delivery hub via different delivery services.

Regarding Claim 21, White et al./Kim et al./Lo et al./Amling et al., teaches all the limitations as applied to Claim 15 and wherein the first package and the second package are delivered to the delivery hub via different delivery services.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Waddington et al. (US 2009/0222129 A1). Waddington et al. teaches after all items have been picked and confirmed for a certain tote and the tote contains all inventory items that are required to fulfill its portion of the order then the workers or system will place the tote onto a dolly, which, the tote will then be loaded onto the trucks.
Ibe (US 10,909,648 B2). Ibe teaches a delivery box that includes a lock mechanism will be delivered to a recipient. Ibe, further, teaches that the delivery box will have a unique unlock code associated with it, which the recipient will be provided with the unique code to unlock the delivery box.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628